Case 1:17-cv-01616-LPS-CJB Document 554 Filed 05/18/21 Page 1 of 4 PageID #: 30008




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,                          )
                                                  )    PUBLIC VERSION
                        Plaintiff,                )
         v.                                       )    C.A. No. 17-1616-LPS-CJB
                                                  )
  FOUNDATION MEDICINE, INC.,                      )    EXPEDITED CONSIDERATION
                                                  )    REQUESTED
                        Defendant.
                                                  )

                  FOUNDATION MEDICINE INC.’S MOTION TO STRIKE

         Defendant Foundation Medicine, Inc. (“FMI”) moves to strike Guardant Health, Inc.’s

  (“Guardant”) late-disclosed theory on “Files.zip” contained within its Pre-Hearing Spoliation

  Statement. The grounds for this motion are set forth in FMI’s Opening Letter Brief and supporting

  papers submitted herewith. FMI respectfully requests expedited consideration of the motion as it

  relates to the theories and materials that can be relied upon at the May 13 Spoliation Hearing. FMI

  respectfully requests that Guardant be required to file a response by May 11 and FMI will reply

  by May 12.
Case 1:17-cv-01616-LPS-CJB Document 554 Filed 05/18/21 Page 2 of 4 PageID #: 30009




                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                                 /s/ Jeremy A. Tigan
                                                 Karen Jacobs (#2881)
                                                 Jeremy A. Tigan (#5239)
                                                 1201 North Market Street
                                                 P.O. Box 1347
  OF COUNSEL:                                    Wilmington, DE 19899
                                                 (302) 658-9200
  Eric J. Marandett                              kjacobs@morrisnichols.com
  G. Mark Edgarton                               jtigan@morrisnichols.com
  Sophie F. Wang
  Diane C. Seol                                  Attorneys for Foundation Medicine, Inc.
  John C. Calhoun
  CHOATE HALL & STEWART LLP
  Two International Place
  Boston, MA 02110
  (617) 248-5000

  Confidential Version Filed: May 10, 2021
  Public Version Filed: May 18, 2021




                                             2
Case 1:17-cv-01616-LPS-CJB Document 554 Filed 05/18/21 Page 3 of 4 PageID #: 30010




                                   RULE 7.1.1 CERTIFICATE

         I hereby certify that the subject of the foregoing motion has been discussed with counsel

  for the plaintiffs and that we have not been able to reach agreement.




                                               /s/ Jeremy A. Tigan
                                               Jeremy A. Tigan (#5239)
Case 1:17-cv-01616-LPS-CJB Document 554 Filed 05/18/21 Page 4 of 4 PageID #: 30011




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,                          )
                                                  )
                        Plaintiff,                )
        v.                                        )    C.A. No. 17-1616-LPS-CJB
                                                  )
  FOUNDATION MEDICINE, INC.,                      )
                                                  )
                        Defendant.
                                                  )

                                      [PROPOSED] ORDER

        Having considered FMI’s Motion to Strike Guardant’s late-disclosed theory regarding

  “Files.zip,” IT IS HEREBY ORDERED this                day of May, 2021, that:

        1. FMI’s Motion to Strike is GRANTED;

        2. The following portions of Guardant’s Pre-Hearing Statement (D.I. 548) are

             STRICKEN: (1) the second full paragraph on page 3, starting with “Given this,” and

             (2) the second full paragraph on page 9, starting with “Given this”; (3) Exhibit 6; and;

        3. Guardant is precluded from relying on any of the following documents in connection

             with the May 13, 2021 spoliation hearing or in post-hearing briefing on FMI’s

             spoliation motion: GUARDFM00951393 - GUARDFM00951498.




                                               THE HONORABLE LEONARD P. STARK
                                               UNITED STATES DISTRICT JUDGE
